DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-2, 4-6, 11-12, 14-16, and 20 are rejected.
Claims 3, 7-10, 13, and 17-19 are objected to.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  to be consistent with the claimed subject matter, the Examiner requests deleting the “can”, and inserting some appropriate term instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 11-12, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Pub. No.: 2016/0332569 A1: hereinafter “Ishida”) in view of SAKUGAWA (US Pub. No.: JP 2011210098 A: hereinafter “SAKUGAWA”).

         Consider claim 1:
                   Ishida teaches a vehicle control device (Fig. 1 elements 100, 106, 168, and 198) comprising: an oncoming vehicle detection sensor (Fig. 1 element 106, the obstacle detection sensor) configured to detect an oncoming vehicle that approaches an own vehicle (See Ishida, e.g., “A driver alert system for a vehicle and a method for operating the driver alert system are disclosed. The driver alert system for the vehicle includes an alert system triggering event detection module for detecting a driver alert system triggering event…” of Abstract, ¶ [0002]-¶ [0004], and Figs. 3-4 elements 100-400, Fig. 10 steps 1000-1014); and a controller (Fig. 1 element 168) configured to automatically apply brakes to the own vehicle to avoid a collision with the oncoming vehicle (e.g., “…the braking reactive force device 198 may provide automatic braking in response to an obstacle detected by the obstacle detection sensor 106…” of Fig. 1 elements 100, 106, 168, and 198), detected by the oncoming (Fig. 1 element 106, the obstacle detection sensor), under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in the opposite lane (See Ishida, e.g., “the braking reactive force device 198 may provide automatic braking in response to an obstacle detected by the obstacle detection sensor 106…determine the position of the obstacle and implement a corresponding driver alert device 104 accordingly…have the braking reactive force device 198 apply the brakes, decrease velocity, or decelerate the vehicle…” of Abstract, ¶ [0045], ¶ [0058]-¶ [0059], ¶ [0142]-¶ [0144], and Figs. 2-4 elements 100-400, Fig. 10 steps 1000-1014).
                     Ishida further teaches “The alert zone 200 can include a front alert zone 200a, a right alert zone 200b, and a left alert zone 200c. The output from one or more of the obstacle detection sensors 106 can be used by the obstacle detection module 180 to detect an obstacle in a front alert zone 200a. For example, the output from one or more of the camera 126 and the radar unit 128 can be used by the obstacle detection module 180 to detect an obstacle in the front alert zone 200a. In one embodiment, the output from at least one of the front camera 136 and the front radar unit 142 can be used by the obstacle detection module 180 to detect an obstacle in the front alert zone 200a.” of Fig. 2 elements 200-216. However, Ishida does not explicitly teach wherein the controller is configured to set, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle, and automatically brakes the own vehicle to avoid the own vehicle coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle, wherein under a condition that the oncoming 
                     In an analogous field of endeavor, SAKUGAWA teaches wherein the controller (e.g., ECU ) is configured to set, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), and automatically brakes the own vehicle to avoid the own vehicle coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle (See SAKUGAWA, e.g., “…When the avoidance guidance command is transmitted from the driving support ECU 2, the vehicle control unit 10 performs avoidance guidance for the driver. The avoidance guidance is driving assistance that guides the avoidance operation of the driver by driving the vehicle handle, the brake pedal, and the accelerator pedal in a direction in which the vehicle avoids the obstacle…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), wherein under a condition that the oncoming vehicle detection sensor detects a first oncoming vehicle and a second oncoming vehicle that can feasibly pass the first oncoming vehicle by passing on a lateral side of the first oncoming vehicle in the opposite lane (See SAKUGAWA, e.g., “…a control target value in avoidance control, that is, steering control and braking control when intervening in driving. And each target value of acceleration control is calculated. The vehicle control target value calculation unit 16 transmits the calculated control target value in avoidance guidance and the control target value in avoidance control to the support determination unit 18 as control target value information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), the controller is further configured to set a first virtual area with respect to the first oncoming vehicle, and set a second virtual area with respect to the second oncoming vehicle (See SAKUGAWA, e.g., “the risk map represents an area where the risk of collision with each obstacle (column L, oncoming vehicle N, and preceding vehicle M) is high as an elliptical collision risk area…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), and automatically brake the own vehicle to prevent coming into contact with the first virtual area and the second virtual area once the own vehicle traverses the opposite lane (See SAKUGAWA, e.g., “…The avoidance guidance is driving assistance that guides the avoidance operation of the driver by driving the vehicle handle, the brake pedal, and the accelerator pedal in a direction in which the vehicle avoids the obstacle…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N).
                   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the operation of the vehicles are performed smoothly, robustly, thereby avoiding collisions.

          Consider claim 2:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 1. SAKUGAWA teaches wherein the controller is configured to set the first virtual area and the second virtual area along a center line of a road on which the own vehicle and the oncoming vehicle travel (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N). Therefore, it would have been obvious to one of ordinary skill in the art before the 


          Consider claim 4:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 2. SAKUGAWA teaches wherein the second oncoming vehicle is a small vehicle including a motorcycle, a three-wheeled motorcycle, and a bicycle (Figs. 7a-c elements A-C, K-N ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the autonomous functions are working in an appropriate fashion.

          Consider claim 5:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 2. SAKUGAWA teaches wherein the controller is configured to set a front end of the virtual area on an own vehicle side at a position separated from a front end of the oncoming vehicle by a distance that corresponds to a relative speed of the own vehicle and the oncoming vehicle (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the autonomous functions are working in an appropriate fashion, thereby, making operators feel comfortable with driving the autonomous vehicles.

          Consider claim 6:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 2. SAKUGAWA teaches wherein the controller is configured to set a rear end of the virtual area on an oncoming vehicle side at a position separated from a rear end of the oncoming vehicle by a distance that corresponds to a speed of the oncoming vehicle, or at a position of the rear end of the oncoming vehicle (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the autonomous functions are working in an appropriate fashion, thereby, making operators feel comfortable with driving the autonomous vehicles.

          Consider claim 11:
                   Ishida teaches a vehicle control method (See Ishida, e.g., “A driver alert system for a vehicle and a method for operating the driver alert system…” of Abstract, ¶ [0002]-¶ [0004], and Figs. 3-4 elements 100-400, Fig. 10 steps 1000-1014) comprising: detecting with an oncoming vehicle detection sensor an oncoming vehicle that approaches an own vehicle (See Ishida, e.g., “A driver alert system for a vehicle and a method for operating the driver alert system are disclosed. The driver alert system for the vehicle includes an alert system triggering event detection module for detecting a driver alert system triggering event…” of Abstract, ¶ [0002]-¶ [0004], and Figs. 3-4 elements 100-400, Fig. 10 steps 1000-1014); and automatically applying brakes to the own vehicle to avoid a collision with the oncoming vehicle (e.g., “…the braking reactive force device 198 may provide automatic braking in response to an obstacle detected by the obstacle detection sensor 106…” of Fig. 1 elements 100, 106, 168, and 198), detected by the oncoming vehicle detection sensor (Fig. 1 element 106, the obstacle detection sensor), under a (See Ishida, e.g., “the braking reactive force device 198 may provide automatic braking in response to an obstacle detected by the obstacle detection sensor 106…determine the position of the obstacle and implement a corresponding driver alert device 104 accordingly…have the braking reactive force device 198 apply the brakes, decrease velocity, or decelerate the vehicle…” of Abstract, ¶ [0045], ¶ [0058]-¶ [0059], ¶ [0142]-¶ [0144], and Figs. 2-4 elements 100-400, Fig. 10 steps 1000-1014).
                     Ishida further teaches “The alert zone 200 can include a front alert zone 200a, a right alert zone 200b, and a left alert zone 200c. The output from one or more of the obstacle detection sensors 106 can be used by the obstacle detection module 180 to detect an obstacle in a front alert zone 200a. For example, the output from one or more of the camera 126 and the radar unit 128 can be used by the obstacle detection module 180 to detect an obstacle in the front alert zone 200a. In one embodiment, the output from at least one of the front camera 136 and the front radar unit 142 can be used by the obstacle detection module 180 to detect an obstacle in the front alert zone 200a.” of Fig. 2 elements 200-216. However, Ishida does not explicitly teach the automatically applying brakes includes setting, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle, automatically braking the own vehicle to avoid the own vehicle coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle, under a condition that the oncoming vehicle detection sensor detects a first oncoming vehicle and a second 
                     In an analogous field of endeavor, SAKUGAWA teaches the automatically applying brakes includes setting, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), automatically braking the own vehicle to avoid the own vehicle coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle (See SAKUGAWA, e.g., “…When the avoidance guidance command is transmitted from the driving support ECU 2, the vehicle control unit 10 performs avoidance guidance for the driver. The avoidance guidance is driving assistance that guides the avoidance operation of the driver by driving the vehicle handle, the brake pedal, and the accelerator pedal in a direction in which the vehicle avoids the obstacle…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), under a condition that the oncoming vehicle detection sensor detects a first oncoming vehicle and a second oncoming vehicle that can feasibly pass the first oncoming vehicle by passing on a lateral side of the first oncoming vehicle in the opposite lane (See SAKUGAWA, e.g., “…a control target value in avoidance control, that is, steering control and braking control when intervening in driving. And each target value of acceleration control is calculated. The vehicle control target value calculation unit 16 transmits the calculated control target value in avoidance guidance and the control target value in avoidance control to the support determination unit 18 as control target value information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), the controller is further configured to setting a first virtual area with respect to the first oncoming vehicle, and setting a second virtual area with respect to the second oncoming vehicle (See SAKUGAWA, e.g., “the risk map represents an area where the risk of collision with each obstacle (column L, oncoming vehicle N, and preceding vehicle M) is high as an elliptical collision risk area…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), and automatically braking the own vehicle to prevent coming into contact with the first virtual area and the second virtual area once the own vehicle traverses the opposite lane (See SAKUGAWA, e.g., “…The avoidance guidance is driving assistance that guides the avoidance operation of the driver by driving the vehicle handle, the brake pedal, and the accelerator pedal in a direction in which the vehicle avoids the obstacle…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N).
                   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the operation of the vehicles are performed smoothly, robustly, thereby avoiding collisions.

          Consider claim 12:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 11. SAKUGAWA teaches wherein the setting includes setting the first virtual area and the second virtual area along a center line of a road on which the own vehicle and the oncoming vehicle travel (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by 

          Consider claim 14:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 12. SAKUGAWA teaches wherein the second oncoming vehicle is a small vehicle including a motorcycle, a three-wheeled motorcycle, and a bicycle (Figs. 7a-c elements A-C, K-N ). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the autonomous functions are working in an appropriate fashion.

          Consider claim 15:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 12. SAKUGAWA teaches wherein the setting further includes setting a front end of the virtual area on an own vehicle side at a position separated from a front end of the oncoming vehicle by a distance that corresponds to a relative speed of the own vehicle and the oncoming vehicle (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the autonomous functions are working in an appropriate fashion, thereby, making operators feel comfortable with driving the autonomous vehicles.

          Consider claim 16:
                   The combination of Ishida, SAKUGAWA teaches everything claimed as implemented above in the rejection of claim 12. SAKUGAWA teaches wherein the setting further includes setting a rear end of the virtual area on an oncoming vehicle side at a position separated from a rear end of the oncoming vehicle by a distance that corresponds to a speed of the oncoming vehicle, or at a position of the rear end of the oncoming vehicle (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the autonomous functions are working in an appropriate fashion, thereby, making operators feel comfortable with driving the autonomous vehicles.

         Consider claim 20:
                   Ishida teaches non-transitory computer readable storage including computer readable instructions that when executed by a controller cause the controller to execute a vehicle control method (Fig. 1 elements 100, 106, 168, and 198), the method comprising: detecting with an oncoming vehicle detection sensor an oncoming vehicle that approaches an own vehicle (See Ishida, e.g., “A driver alert system for a vehicle and a method for operating the driver alert system are disclosed. The driver alert system for the vehicle includes an alert system triggering event detection module for detecting a driver alert system triggering event…” of Abstract, ¶ [0002]-¶ [0004], and Figs. 3-4 elements 100-400, Fig. 10 steps 1000-1014); and a controller (Fig. 1 element 168) and automatically applying brakes to the own vehicle to avoid a collision with the oncoming vehicle (e.g., “…the braking reactive force device 198 may provide automatic braking in response to an obstacle detected by the obstacle detection sensor 106…” of Fig. 1 elements 100, 106, 168, and 198), detected by the oncoming vehicle detection sensor (Fig. 1 element 106, the obstacle detection sensor), under a condition that the own vehicle is at least partially in an opposite lane or a planned path of the own vehicle is at least partially in (See Ishida, e.g., “the braking reactive force device 198 may provide automatic braking in response to an obstacle detected by the obstacle detection sensor 106…determine the position of the obstacle and implement a corresponding driver alert device 104 accordingly…have the braking reactive force device 198 apply the brakes, decrease velocity, or decelerate the vehicle…” of Abstract, ¶ [0045], ¶ [0058]-¶ [0059], ¶ [0142]-¶ [0144], and Figs. 2-4 elements 100-400, Fig. 10 steps 1000-1014).
                     Ishida further teaches “The alert zone 200 can include a front alert zone 200a, a right alert zone 200b, and a left alert zone 200c. The output from one or more of the obstacle detection sensors 106 can be used by the obstacle detection module 180 to detect an obstacle in a front alert zone 200a. For example, the output from one or more of the camera 126 and the radar unit 128 can be used by the obstacle detection module 180 to detect an obstacle in the front alert zone 200a. In one embodiment, the output from at least one of the front camera 136 and the front radar unit 142 can be used by the obstacle detection module 180 to detect an obstacle in the front alert zone 200a.” of Fig. 2 elements 200-216. However, Ishida does not explicitly teach the automatically applying brakes includes setting, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle, automatically braking the own vehicle to avoid the own vehicle coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle, under a condition that the oncoming vehicle detection sensor detects a first oncoming vehicle and a second oncoming vehicle that can feasibly pass the first oncoming vehicle by passing on a 
                     In an analogous field of endeavor, SAKUGAWA teaches the automatically applying brakes includes setting, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle (See SAKUGAWA, e.g., “The obstacle detection unit 5 includes a radar for detecting obstacles around the vehicle using radio waves. The radar includes a front radar having a fan-shaped detection range extending in front of the vehicle, and detection of the front radar. It is composed of a front side wide-angle short-range radar having a fan-shaped detection range that is closer and wider than the range (see FIG. 7A). The obstacle detection unit 5 transmits the detected position and size of the obstacle to the driving assistance ECU 2 as obstacle information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), automatically braking the own vehicle to avoid the own vehicle coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle (See SAKUGAWA, e.g., “…When the avoidance guidance command is transmitted from the driving support ECU 2, the vehicle control unit 10 performs avoidance guidance for the driver. The avoidance guidance is driving assistance that guides the avoidance operation of the driver by driving the vehicle handle, the brake pedal, and the accelerator pedal in a direction in which the vehicle avoids the obstacle…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), under a condition that the oncoming vehicle detection sensor detects a first oncoming vehicle and a second oncoming vehicle that can feasibly pass the first oncoming vehicle by passing on a lateral side of the first oncoming vehicle in the opposite lane (See SAKUGAWA, e.g., “…a control target value in avoidance control, that is, steering control and braking control when intervening in driving. And each target value of acceleration control is calculated. The vehicle control target value calculation unit 16 transmits the calculated control target value in avoidance guidance and the control target value in avoidance control to the support determination unit 18 as control target value information…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), he controller is further configured to setting a first virtual area with respect to the first oncoming vehicle, and setting a second virtual area with respect to the second oncoming vehicle (See SAKUGAWA, e.g., “the risk map represents an area where the risk of collision with each obstacle (column L, oncoming vehicle N, and preceding vehicle M) is high as an elliptical collision risk area…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N), and automatically braking the own vehicle to prevent coming into contact with the first virtual area and the second virtual area once the own vehicle traverses the opposite lane (See SAKUGAWA, e.g., “…The avoidance guidance is driving assistance that guides the avoidance operation of the driver by driving the vehicle handle, the brake pedal, and the accelerator pedal in a direction in which the vehicle avoids the obstacle…” of Abstract, ¶ [0019], ¶ [0034]-¶ [0037], ¶ [0041], and Figs. 7a-c elements A-C, K-N).
                   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Ishida, as taught by SAKUGAWA, so as to ascertain that the operation of the vehicles are performed smoothly, robustly, thereby avoiding collisions.

Allowable Subject Matter
Claims 3, 7-10, 13, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                   The cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          ISHIOKA et al. (US Pub. No.: 2017/0120912 A1) teaches “A vehicle control apparatus includes a specification unit configured to specify a speed of an object located in front of an own vehicle and a distance between the object and the own vehicle, a calculation unit configured to calculate a target speed of the own vehicle on 

          ONIWA et al. (US Pub. No.: 2017/0120908 A1) teaches “A vehicle control apparatus includes a generation unit configured to generate a locus of a position of an own vehicle for each predetermined time in a future as a trajectory of the own vehicle, a traveling control unit configured to control a traveling of the own vehicle on the basis of the trajectory generated by the generation unit, and a storage control unit configured to cause a storage unit to store information indicating a steering component corresponding to a trajectory previously generated by the generation unit when the own vehicle is stopped.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667